United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-473
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2012 appellant, through counsel, filed a timely appeal from a
November 21, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. Because more than 180 days has elapsed
between the last merit decision dated November 18, 2010 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of appellant’s claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On November 18, 2010 the Board
affirmed an August 26, 2009 OWCP hearing representative’s decision. The August 26, 2009
decision affirmed a February 20, 2008 decision denying a claim for a recurrence of disability
commencing January 2, 2007.2 The history of the case provided by the Board in its prior
decision is incorporated herein by reference.3
On February 17, 2010 Dr. Michael J. Crovetti, a treating Board-certified osteopathic
family practitioner, noted that appellant sustained a work injury on January 25, 2010 to her right
shoulder and diagnosed a rotator cuff tear and post-traumatic impingement.
On November 14, 2011 appellant’s counsel requested reconsideration. In support of her
request, appellant resubmitted the first page of a May 23, 2007 report from Dr. Jason M. Tarno, a
treating Board-certified osteopath specializing in sports medicine, noting a history of the
March 9, 2005 employment injury and summarizing medical reports that had been reviewed.
By decision dated November 21, 2011, OWCP determined that appellant’s application
for reconsideration and the evidence submitted was insufficient to warrant merit review of the
claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP

2

Docket No. 10-240 (issued November 18, 2010).

3

On March 9, 2005 appellant, then a 46-year-old transportation security screener, sustained a traumatic injury to
her right arm, neck and shoulder while in the performance of duty. OWCP accepted her claim for cervical, thoracic
and shoulder strains. On October 4, 2007 appellant filed a claim for a recurrence of disability beginning January 2,
2007 due to her accepted March 9, 2005 employment injury. She noted February 12, 2007 as the date she first
stopped work following her claimed recurrence.
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.
5

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
Appellant filed an application for reconsideration that did not show that OWCP
erroneously applied or interpreted a point of law or advance a relevant legal argument not
previously considered by OWCP. The underlying merit issue was a claim for a recurrence of
disability. Appellant must submit evidence that is pertinent new and relevant to the issue.
The document from Dr. Tarno had been previously considered by OWCP. The Board
finds this report is duplicative and does not constitute relevant and pertinent new evidence.8
Therefore, it is not sufficient to require OWCP to reopen the claim for consideration of the
merits.
The record also contains a February 17, 2010 from Dr. Crovetti in which he related that
appellant sustained an injury to her right shoulder at work on January 25, 2010. Dr. Crovetti did
not address whether she sustained a recurrence of disability commencing January 2, 2007
causally related to the accepted March 9, 2005 employment injury. The submission of evidence
that does not address the particular issue involved does not constitute a basis for reopening a
case.9 Thus, Dr. Crovetti’s report is also insufficient to require OWCP to reopen the claim for
consideration of the merits.
Consequently, the evidence submitted by appellant on reconsideration does not satisfy
any of the three regulatory criteria, noted above, for reopening a claim for merit review.
Therefore, OWCP properly denied her request for reconsideration.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant a merit review of the claim.

7

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. Richard Yadron, 57 ECAB 207 (2005); Mary A. Ceglia, 55 ECAB
626 (2004).
9

L.H., 59 ECAB 253 (2007); Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 21, 2011 is affirmed.
Issued: June 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

